IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 300 MAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
EARL DOUGLAS WALKER, JR.,                   :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.